WILBORN LAW OFFICE, P.C.
TIM WILBORN, Attorney at Law -          OSB # 944644
tim@wilbomlaw.com
P.O. Box 370578
Las Vegas, NV 89137
Voice: (702) 240-0184
Fax: (503) 926-9133
  Attorney for Plaintiff




                             UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON



MERCEDES ATWOOD,                                                       Case No. 3: 18-cv-450-BR

       Plaintiff,

vs.                                                                                -       ORDER
COMMISSIONER of Social Security,

       Defendant.


       Attorney fees in the amount of $5,584.32 are hereby awarded to Plaintiff pursuant to the

Equal Access To Justice Act, 28 U.S.C. § 2412( d). Subject to any offset allowed under the Treasmy

OffsetProgram,payment of this award shall be made via check sent to Tim Wilborn's address: P.O.

Box 370578, Las Vegas, NV 89137. In accordance with the fee assignment which Plaintiff has

signed, payment shall be made in Tim Wilborn's name if no debt subject to offset exists.

       DATED this    i3(lr. day of   //l{L?J,          ,2019.
                                                      O/L VVL 1ffi:Jh1.-,_
                                                          1

                                                United States Distr~ourt Judge

Submitted on May 12, 2019 by:
s/ Tim Wilborn
TIM WILBORN, OSB # 944644
(702) 240-0184
 Attorney for Plaintiff




ORDER - Page 1
